EXHIBIT 10.2

BGC HOLDINGS, L.P.

NINTH AMENDMENT

TO AGREEMENT OF LIMITED PARTNERSHIP,

AS AMENDED AND RESTATED

This Ninth Amendment (this “Ninth Amendment”) to the Agreement of Limited
Partnership of BGC Holdings, L.P. (the “Partnership”), as amended and restated
as of March 31, 2008, and as further amended effective as of March 1,
2009, August 3, 2009, January 1, 2010, August 6, 2010, December 31,
2010, March 15, 2011, September 9, 2011 and December 17, 2012 (as amended, the
“Agreement”), is executed as of November 6, 2013 and is effective as of July 1,
2013.

WITNESSETH:

WHEREAS, the General Partner and the sole Exchangeable Limited Partner wish to
make certain modifications to the Agreement; and

WHEREAS, this Ninth Amendment has been approved by each of the General Partner
and the sole Exchangeable Limited Partner;

NOW, THEREFORE, the Agreement is hereby amended on the terms set forth in this
Ninth Amendment:

 

Section 1. Creation and Description of PPSUs, PPSIs, PPSEs, PLPUs, APPSUs,
APPSIs, APPSEs, PREUs, PRPUs, APREUs, and APRPUs

Pursuant to the authority conferred on the General Partner under the Agreement,
including without limitation Sections 3.01, 4.02, and 13.01 thereof, there are
hereby created new classes of Units in the Partnership designated as
(collectively, such new classes of Units are the “Preferred Units”):

 

  (i) Preferred PSUs (“PPSUs”), which are considered Working Partner Units and
can only be awarded to holders of, or contemporaneous with the issuance of,
PSUs;

 

  (ii) Preferred PSIs (“PPSIs”), which are considered Working Partner Units and
can only be awarded to holders of, or contemporaneous with the issuance of,
PSIs;

 

  (iii) Preferred PSEs (“PPSEs”), which are considered Working Partner Units and
can only be awarded to holders of, or contemporaneous with the issuance of,
PSEs;

 

  (iv) Preferred LPUs (“PLPUs”), which are considered Working Partner Units and
can only be awarded to holders of, or contemporaneous with the issuance of,
LPUs;

 

  (v) Preferred APSUs (“APPSUs”), which are considered Working Partner Units and
can only be awarded to holders of, or contemporaneous with the issuance of,
APSUs;

 

  (vi) Preferred APSIs (“APPSIs”), which are considered Working Partner Units
and can only be awarded to holders of, or contemporaneous with the issuance of,
APSIs;

 

  (vii) Preferred APSEs (“APPSEs”), which are considered Working Partner Units
and can only be awarded to holders of, or contemporaneous with the issuance of,
APSEs;

 

  (viii) Preferred REUs (“PREUs”), which are considered Working Partner Units
and can only be awarded to holders of, or contemporaneous with the issuance of,
REUs;

 

  (ix) Preferred RPUs (“PRPUs”), which are considered Working Partner Units and
can only be awarded to holders of, or contemporaneous with the issuance of,
RPUs;



--------------------------------------------------------------------------------

  (x) Preferred AREUs (“APREUs”), which are considered Working Partner Units and
can only be awarded to holders of, or contemporaneous with the issuance of,
AREUs; and

 

  (xi) Preferred ARPUs (“APRPUs”), which are considered Working Partner Units
and can only be awarded to holders of, or contemporaneous with the issuance of,
ARPUs.

The definition of “Working Partner Unit” is hereby amended and restated as
follows:

“Working Partner Unit” means any Unit (including High Distribution Units, High
Distribution II Units, High Distribution III Units, High Distribution IV Units,
Grant Units, Matching Grant Units, Restricted Partnership Units, PSUs, PSIs,
AREUs, ARPUs, APSUs, APSIs, PSEs, LPUs, PPSUs, PPSIs, PPSEs, PLPUs, APPSUs,
APPSIs, APPSEs, PREUs, PRPUs, APREUs, and APRPUs) designated as a Working
Partner Unit in accordance with the terms of this Agreement.

PPSUs shall be a separate class of units and otherwise identical in all respects
to PSUs for all purposes under this Agreement, except that: (i) they shall not
be eligible to be designated as an Exchange Right Interest; (ii) they cannot be
made exchangeable for, or exchanged into, Class A common stock of BGC Partners;
(iii) notwithstanding that they can be redeemed by the General Partner at any
time for zero, to the extent any payment (other than a distribution relating to
the Preferred Distribution) is made with respect to them, any payment shall be
subject to the then current policies and procedures of the Partnership
applicable to PPSUs; and (iv) any terms of the Agreement that are specific to
PPSUs shall apply (including but not limited to Section 5.04).

PPSIs shall be a separate class of units and otherwise identical in all respects
to PSIs for all purposes under this Agreement, except that: (i) they shall not
be eligible to be designated as an Exchange Right Interest; (ii) they cannot be
made exchangeable for, or exchanged into, Class A common stock of BGC Partners;
(iii) notwithstanding that they can be redeemed by the General Partner at any
time for zero, to the extent any payment (other than a distribution relating to
the Preferred Distribution) is made with respect to them, any payment shall be
subject to the then current policies and procedures of the Partnership
applicable to PPSIs; and (iv) any terms of the Agreement that are specific to
PPSIs shall apply (including but not limited to Section 5.04).

PPSEs shall be a separate class of units and otherwise identical in all respects
to PSEs for all purposes under this Agreement, except that: (i) they shall not
be eligible to be designated as an Exchange Right Interest; (ii) they cannot be
made exchangeable for, or exchanged into, Class A common stock of BGC Partners;
(iii) notwithstanding that they can be redeemed by the General Partner at any
time for zero, to the extent any payment (other than a distribution relating to
the Preferred Distribution) is made with respect to them, any payment shall be
subject to the then current policies and procedures of the Partnership
applicable to PPSEs; and (iv) any terms of the Agreement that are specific to
PPSEs shall apply (including but not limited to Section 5.04).

PLPUs shall be a separate class of units and otherwise identical in all respects
to LPUs for all purposes under this Agreement, except that: (i) they shall not
be eligible to be designated as an Exchange Right Interest; (ii) they cannot be
made exchangeable for, or exchanged into, Class A common stock of BGC Partners;
(iii) notwithstanding that they can be redeemed by the General Partner at any
time for zero, to the extent any payment (other than a distribution relating to
the Preferred Distribution) is made with respect to them, any payment shall be
subject to the then current policies and procedures of the Partnership
applicable to PLPUs; and (iv) any terms of the Agreement that are specific to
PLPUs shall apply (including but not limited to Section 5.04).

 

2



--------------------------------------------------------------------------------

APPSUs shall be a separate class of units and otherwise identical in all
respects to APSUs for all purposes under this Agreement, except that: (i) they
shall not be eligible to be designated as an Exchange Right Interest; (ii) they
cannot be made exchangeable for, or exchanged into, Class A common stock of BGC
Partners; (iii) notwithstanding that they can be redeemed by the General Partner
at any time for zero, to the extent any payment (other than a distribution
relating to the Preferred Distribution) is made with respect to them, any
payment shall be subject to the then current policies and procedures of the
Partnership applicable to APPSUs; and (iv) any terms of the Agreement that are
specific to APPSUs shall apply (including but not limited to Section 5.04).

APPSIs shall be a separate class of units and otherwise identical in all
respects to APSIs for all purposes under this Agreement, except that: (i) they
shall not be eligible to be designated as an Exchange Right Interest; (ii) they
cannot be made exchangeable for, or exchanged into, Class A common stock of BGC
Partners; (iii) notwithstanding that they can be redeemed by the General Partner
at any time for zero, to the extent any payment (other than a distribution
relating to the Preferred Distribution) is made with respect to them, any
payment shall be subject to the then current policies and procedures of the
Partnership applicable to APPSIs; and (iv) any terms of the Agreement that are
specific to APPSIs shall apply (including but not limited to Section 5.04).

APPSEs shall be a separate class of units and otherwise identical in all
respects to APSEs for all purposes under this Agreement, except that: (i) they
shall not be eligible to be designated as an Exchange Right Interest; (ii) they
cannot be made exchangeable for, or exchanged into, Class A common stock of BGC
Partners; (iii) notwithstanding that they can be redeemed by the General Partner
at any time for zero, to the extent any payment (other than a distribution
relating to the Preferred Distribution) is made with respect to them, any
payment shall be subject to the then current policies and procedures of the
Partnership applicable to APPSEs; and (iv) any terms of the Agreement that are
specific to APPSEs shall apply (including but not limited to Section 5.04).

PREUs shall be a separate class of units and otherwise identical in all respects
to REUs for all purposes under this Agreement, except that: (i) they shall not
be eligible to be designated as an Exchange Right Interest; (ii) they cannot be
made exchangeable for, or exchanged into, Class A common stock of BGC Partners;
(iii) to the extent any payment (other than a distribution relating to the
Preferred Distribution) is made with respect to them, any payment shall be
subject to the then current policies and procedures of the Partnership
applicable to PREUs; and (iv) any terms of the Agreement that are specific to
PREUs shall apply (including but not limited to Section 5.04).

PRPUs shall be a separate class of units and otherwise identical in all respects
to RPUs for all purposes under this Agreement, except that: (i) they shall not
be eligible to be designated as an Exchange Right Interest; (ii) they cannot be
made exchangeable for, or exchanged into, Class A common stock of BGC Partners;
(iii) to the extent any payment (other than a distribution relating to the
Preferred Distribution) is made with respect to them, any payment shall be
subject to the then current policies and procedures of the Partnership
applicable to PRPUs; and (iv) any terms of the Agreement that are specific to
PRPUs shall apply (including but not limited to Section 5.04).

APREUs shall be a separate class of units and otherwise identical in all
respects to AREUs for all purposes under this Agreement, except that: (i) they
shall not be eligible to be designated as an Exchange Right Interest; (ii) they
cannot be made exchangeable for, or exchanged into, Class A common stock of BGC
Partners; (iii) to the extent any payment (other than a distribution relating to
the Preferred Distribution) is made with respect to them, any payment shall be
subject to the then current policies and procedures of the Partnership
applicable to APREUs; and (iv) any terms of the Agreement that are specific to
APREUs shall apply (including but not limited to Section 5.04).

 

3



--------------------------------------------------------------------------------

APRPUs shall be a separate class of units and otherwise identical in all
respects to ARPUs for all purposes under this Agreement, except that: (i) they
shall not be eligible to be designated as an Exchange Right Interest; (ii) they
cannot be made exchangeable for, or exchanged into, Class A common stock of BGC
Partners; (iii) to the extent any payment (other than a distribution relating to
the Preferred Distribution) is made with respect to them, any payment shall be
subject to the then current policies and procedures of the Partnership
applicable to APRPUs; and (iv) any terms of the Agreement that are specific to
APRPUs shall apply (including but not limited to Section 5.04).

In addition to the foregoing, the first sentence of Section 5.04 shall be
amended and restated as follows:

SECTION 5.04. Allocations and Tax Matters. (a) Book Allocations. Except as
otherwise expressly provided in this Agreement, after giving effect to the
allocations set forth in Section 2 of Exhibit D hereto and Section 6.01(d), for
purposes of computing Capital Accounts and allocating any items of income, gain,
loss or deduction thereto, with respect to each Accounting Period, all items of
income, gain, loss or deduction of the Partnership as determined by the General
Partner (the “Net Profits”) shall be allocated as follows:

 

  (i) First, to Partners holding a Preferred Unit for the entire applicable
calendar quarter Accounting Period (a “Quarter”), a preferred allocation of the
Net Profits for each such Quarter in an amount equal to a percentage of each
Allocation Amount (as defined below) applicable to such Preferred Units;
provided that each such Preferred Unit is outstanding as of the date such
preferred allocation is made (the “Preferred Distribution”), and if the
Preferred Unit is an APPSU, APPSI, APPSE, APREU, or APRPU, the Distribution
Conditions (as such term is defined in the applicable award documentation for
the applicable holder) for such Unit have been met. No Preferred Distribution
for a Quarter shall be allocated to Preferred Units that were outstanding for a
partial quarter.

 

  a. The Preferred Distribution per Quarter shall be .6875% (which is two and
three-fourths percent (2.75%) per calendar year) or as otherwise set forth in
the Partner’s applicable award documentation (the “Maximum Distribution”).

 

  b. For purposes of this Section only, the Allocation Amount shall be: (i) the
result of multiplying each outstanding PPSU, PPSI, PPSE, PLPU, APPSU, APPSI, and
APPSE by the applicable price used by the General Partner to determine the award
of such Unit; and (ii) the Post-Termination Amount associated with each
outstanding PREU, PRPU, APREU, and APRPU.

 

  c. In the event the Preferred Distribution for such Preferred Units for a
Quarter is less than the Maximum Distribution (the “Shortfall”), such Preferred
Units shall be entitled to a catch-up allocation for the succeeding Quarter(s)
with respect to the same calendar year in an amount equal to the Shortfall until
such Shortfall is met (the “Catch-Up Distribution”), provided that (x) such
Preferred Units are outstanding as of the date such Catch-Up Distribution is
made; (y) such Catch-Up Distribution may be made only to the extent of Net
Profits; and (z) no Catch-Up Distributions may be made with respect to prior
calendar years. It is understood that allocations for a Quarter are expected to
be made in the succeeding Quarter (i.e., a fourth Quarter allocation would be
distributed following the calendar year-end) and that Net Profits for a Quarter
shall be allocated first to Catch-Up Distributions (if any) before Preferred
Distributions.

 

4



--------------------------------------------------------------------------------

  d. For avoidance of doubt, the Preferred Units do not participate in
distributions other than with respect to, as applicable, the Preferred
Distribution and the Catch-Up Distribution.

 

  (ii) Second, for purposes of computing Capital Accounts with respect to a
Quarter, the balance of the Net Profits, if any, shall be allocated to the
Capital Accounts of the Partners in proportion to their Percentage Interest
(excluding Preferred Units) as of the end of such Accounting Period; provided
that any and all items of income, gain, loss or deduction to the extent
resulting from a Special Item will be allocated entirely to the Capital Accounts
of the Limited Partnership Interests (other than the Special Voting Limited
Partnership Interest and Preferred Units), pro rata in proportion to the number
of Units (excluding Preferred Units) underlying such Interests or in other
proportion as determined by a Majority in Interest (it being the intention that,
in all cases, BGC Partners, as the holder of the Special Voting Limited Partner
Interests or otherwise, shall not bear the benefits and burdens of the Special
Item).

 

  (iii) For avoidance of doubt, as to AREUs, ARPUs, APSUs, and APSIs: (A) only
net losses as are determined by the General Partner shall be allocable with
respect to such Units; (B) the definition of “Percentage Interest” shall exclude
such Units solely for purposes of calculating net profits as determined by the
General Partner pursuant to Section 5.04; and (C) Section 6.01 shall not apply
to such Units.

 

Section 2. Other Amendments

The General Partner shall have the authority, without the consent of the other
Partners other than the Exchangeable Limited Partners (by affirmative vote of a
Majority in Interest), to make such other amendments to the Agreement as are
necessary or appropriate to give effect to the intent of this Ninth Amendment,
including, without limitation, to amend the Table of Contents or to reflect this
Ninth Amendment in an Amended and Restated Agreement of Limited Partnership (and
to further amend and/or restate such Amended and Restated Agreement of Limited
Partnership to reflect this Ninth Amendment to the extent necessary or
appropriate as determined by the General Partner).

Defined terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Agreement.

 

BGC GP, LLC By:   /s/ Howard W. Lutnick   Name: Howard W. Lutnick   Title:
Chairman and CEO

 

CANTOR FITZGERALD, L.P., as the sole Exchangeable Limited Partner By:   /s/
Howard W. Lutnick   Name: Howard W. Lutnick   Title: Chairman and CEO

[Signature Page to the Ninth Amendment, executed as of November 6, 2013 and
effective as of July 1, 2013, to the Agreement

of Limited Partnership of BGC Holdings, L.P., dated March 31, 2008, and as
further amended]

 

5